Exhibit 99.2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended (Dollars in thousands, except per share amounts) March 31, 2008 2007 Revenues: Rental and other property $ 101,477 $ 89,666 Management and other fees from affiliates 1,227 1,040 102,704 90,706 Expenses: Property operating, excluding real estate taxes 24,564 22,068 Real estate taxes 8,417 7,526 Depreciation and amortization 27,734 21,156 Interest 20,183 18,266 Amortization of deferred financing costs 722 677 General and administrative 6,625 6,096 88,245 75,789 Earnings from operations 14,459 14,917 Interest and other income 2,768 2,182 Equity income co-investments 6,630 1,982 Minority interests (5,843 ) (5,307 ) Income before discontinued operations 18,014 13,774 Income and gain from discontinued operations, net of minority interests - 23,772 Net income 18,014 37,546 Dividends to preferred stockholders (2,310 ) (2,243 ) Net income available to common stockholders $ 15,704 $ 35,303 Net income per share - basic $ 0.63 $ 1.51 Net income per share - diluted $ 0.63 $ 1.46 See Company’s 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Selected Line Item Detail March 31, (Dollars in thousands) 2008 2007 Rental and other property Rental $ 95,802 $ 84,482 Other property 5,675 5,184 Rental and other property $ 101,477 $ 89,666 Management and other fees from affiliates Management $ 780 $ 781 Development and redevelopment 447 259 Management and other fees from affiliates $ 1,227 $ 1,040 General and administrative General and administrative $ 10,325 $ 8,782 Allocated to property operating expenses - administrative (2,229 ) (1,394 ) Capitalized to real estate (1,471 ) (1,292 ) Net general and administrative $ 6,625 $ 6,096 Interest and other income Interest income $ 1,174 $ 858 Lease income, net 1,594 1,324 Interest and other income $ 2,768 $ 2,182 Minority interests Limited partners of Essex Portfolio, L.P. $ 1,893 $ 1,578 Perpetual preferred distributions 2,559 2,559 Third party ownership interests 259 127 DownREIT limited partners' distributions 1,132 1,043 Minority interests $ 5,843 $ 5,307 See Company’s 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended (Dollars in thousands, except share and per share amounts) March 31, 2008 2007 % Change Funds from operations Net income available to common stockholders $ 15,704 $ 35,303 Adjustments: Depreciation and amortization 27,734 21,718 Gains not included in FFO - (14,040 ) Minority interests and co-investments (1) 2,427 2,406 Funds from operations $ 45,865 $ 45,387 FFO per share-diluted $ 1.67 $ 1.70 -1.4 % Components of the change in FFO Non-recurring items: Preferred and promote interests (6,318 ) (10,068 ) Income generated from TRS activities, net of taxes and expenses - (270 ) Funds from operations excluding non-recurring items 39,547 35,049 FFO excluding non-recurring items per share-diluted $ 1.44 $ 1.31 10.1 % Changes in recurring items: Same-property NOI $ 3,344 Non-same property NOI 5,080 Management and other fees from affiliates 187 Interest expense and amortization of deferred financing costs (1,962 ) Other items, net (2,151 ) $ 4,498 Weighted average number of shares outstanding diluted (2) 27,398,605 26,735,117 (1) Amount includes the following 2008 adjustments: (i) minority interest related to Operating Partnership units totaling $1.9 million, (ii) depreciation add back and preferred interest for co-investments not recognized for GAAP totaling $0.5 million. (2) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) March 31, 2008 December 31, 2007 Real Estate: Land and land improvements $ 670,494 $ 670,494 Buildings and improvements 2,468,318 2,447,265 3,138,812 3,117,759 Less:accumulated depreciation (567,820 ) (541,987 ) 2,570,992 2,575,772 Real estate under development 258,651 233,445 Co-investments 63,700 64,191 2,893,343 2,873,408 Cash and cash equivalents 22,571 22,483 Marketable securities 4,045 2,017 Notes and other receivables 47,350 49,632 Other assets 22,642 21,190 Deferred charges 11,325 11,593 Total assets $ 3,001,276 $ 2,980,323 Mortgage notes payable $ 1,312,300 $ 1,262,873 Exchangeable bonds 225,000 225,000 Lines of credit 148,183 169,818 Other liabilities 133,541 104,442 Total liabilities 1,819,024 1,762,133 Minority interests 278,365 281,960 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 844,250 857,109 Distributions in excess of accumulated earnings (92,345 ) (82,805 ) Accumulated other comprehensive income (loss) (18,932 ) (8,988 ) Total stockholders' equity 757,975 790,318 Total liabilities and stockholders' equity $ 3,001,276 $ 2,980,323 See Company’s 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - March 31, 2008 (Dollars in thousands) Percentage of Weighted Weighted Total Balance Average Average Maturity Debt Outstanding Interest Rate In Years Mortgage notes payable Fixed rate - secured 64 % $ 1,074,976 6.3 % 5.0 Tax exempt variable (1) 14 % 237,324 3.8 % 22.2 Total mortgage notes payable 78 % 1,312,300 5.9 % 8.1 Exchangeable bonds (2) 13 % 225,000 3.6 % Line of credit - secured (3) 6 % 100,000 4.5 % Line of credit - unsecured (4) 3 % 47,000 5.4 % Line of credit - unsecured (5) 0 % 1,183 5.2 % Total lines of credit 9 % 148,183 4.8 % Total debt 100 % $ 1,685,483 5.6 % Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2008 $ 89,502 6.7 % 2009 36,476 6.4 % 2010 154,163 8.1 % 2011 152,597 6.4 % 2012 32,077 5.2 % Thereafter 1,072,485 5.1 % Total $ 1,537,300 5.7 % Capitalized interest for the quarter was approximately $2.0 million. (1) Substantially all tax exempt variable debt is subject to interest rate protection agreements. (2) Exchangeable bonds total $225 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. (3) Secured line of credit commitment is $100 million and matures in January 2009.This line is secured by eight of Essex's apartment communities. The underlying interest rate is currently the Freddie Mac Reference Rate plus .55% to .59%. (4) Unsecured line of credit commitment is $200 million and matures in March 2009. The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. (5) Unsecured revolving line of credit commitment is $10 million and matures in March 2009. The underlying interest rate on this line is based on the bank's Prime Rate less 2.0%. See Company’s 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - March 31, 2008 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,685,483 Common stock and potentially dilutive securities Common stock outstanding 24,746 Limited partnership units (1) 2,519 Options-treasury method 130 Total common stock and potentially dilutive securities 27,395 shares Common stock price per share as of March 31, 2008 $ 113.98 Market value of common stock and potentially dilutive securities $ 3,122,482 Preferred units/stock $ 304,500 Total equity capitalization $ 3,426,982 Total market capitalization $ 5,112,465 Ratio of debt to total market capitalization 33.0% (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended March 31, 2008 and 2007 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change Revenues: Same-property revenue $ 47,272 $ 46,193 2.3 % $ 19,245 $ 17,221 11.8 % $ 15,185 $ 13,848 9.7 % $ 494 $ 492 0.4 % $ 82,196 $ 77,754 5.7 % Non-same property revenue (2) 7,474 5,554 9,384 4,569 1,744 1,141 679 648 19,281 11,912 Total Revenues $ 54,746 $ 51,747 $ 28,629 $ 21,790 $ 16,929 $ 14,989 $ 1,173 $ 1,140 $ 101,477 $ 89,666 Property operating expenses: Same-property operating expenses $ 14,762 $ 14,252 3.6 % $ 6,118 $ 5,785 5.8 % $ 5,042 $ 4,776 5.6 % $ 343 $ 354 -3.1 % $ 26,265 $ 25,167 4.4 % Non-same property operating expenses (2) 2,486 1,606 3,413 1,365 475 273 342 1,183 6,716 4,427 Total property operating expenses $ 17,248 $ 15,858 $ 9,531 $ 7,150 $ 5,517 $ 5,049 $ 685 $ 1,537 $ 32,981 $ 29,594 Net operating income: Same-property net operating income $ 32,510 $ 31,941 1.8 % $ 13,127 $ 11,436 14.8 % $ 10,143 $ 9,072 11.8 % $ 151 $ 138 9.4 % $ 55,931 $ 52,587 6.4 % Non-same property operating income (2) 4,988 3,948 5,971 3,204 1,269 868 337 (535 ) 12,565 7,485 Total net operating income $ 37,498 $ 35,889 $ 19,098 $ 14,640 $ 11,412 $ 9,940 $ 488 $ (397 ) $ 68,496 $ 60,072 Same-property operating margin 69 % 69 % 68 % 66 % 67 % 66 % 31 % 28 % 68 % 68 % Same-property turnover percentage 43 % 46 % 47 % 41 % 38 % 52 % 26 % 28 % 42 % 46 % Same-property concessions $ 449 $ 386 $ 119 $ 100 $ 55 $ 49 $ 6 $ 14 $ 629 $ 549 Average same-property concessions per turn (3) $ 336 $ 303 $ 243 $ 239 $ 129 $ 83 $ 295 $ 681 $ 277 $ 239 Net operating income percentage of total 55 % 60 % 28 % 24 % 17 % 17 % 1 % -1 % 100 % 100 % Loss to lease (4) $ (3,521 ) $ 5,081 $ 1,501 $ - $ 3,061 Loss to lease as a percentage of rental income (1.6 %) 4.1 % 2.3 % - 0.9 % Reconciliation of apartment units at end of period Same-property apartment units 10,926 4,083 4,560 302 19,871 Consolidated Apartment Units 12,725 12,386 6,361 5,523 5,005 4,905 302 302 24,393 23,116 Joint Venture 480 480 1,575 2,101 515 515 - - 2,570 3,096 Under Development (5) 543 543 693 238 422 127 - - 1,658 908 Total apartment units at end of period 13,748 13,409 8,629 7,862 5,942 5,547 302 302 28,621 27,120 Percentage of total 48 % 49 % 30 % 29 % 21 % 20 % 1 % 1 % 100 % 100 % Average same-property financial occupancy 95.1 % 95.5 % 97.1 % 95.3 % 97.0 % 95.7 % 91.3 % 90.3 % 95.9 % 95.5 % (1) Other real estate assets consists of one community in Houston, TX, that is classified in same-property results and several other properties including consolidated commercial assets that are classified in non-same property results. (2) Includes properties which subsequent to January 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. (4) Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 395 of the units under development as of March 31, 2008. See Company’s 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Same-Property Revenue by County - Quarters ended March 31, 2008, March 31, 2007 and December 31, 2007 (Dollars in thousands) Average Property Rental Rates Property Revenue Property Revenue March 31, March 31, March 31, March 31, December 31, Sequential Region Units 2008 2007 % Change 2008 2007 % Change 2007 % Change Southern California Ventura County 3,004 $ 1,383 $ 1,370 0.9 % $ 12,354 $ 12,395 -0.3 % $ 12,474 -1.0 % Los Angeles County 2,754 1,737 1,658 4.8 % 15,068 14,416 4.5 % 14,823 1.7 % Orange County 2,037 1,542 1,495 3.1 % 9,416 9,077 3.7 % 9,359 0.6 % San Diego County 2,616 1,072 1,046 2.5 % 8,492 8,382 1.3 % 8,515 -0.3 % Santa Barbara County 239 1,789 1,670 7.1 % 1,310 1,219 7.5 % 1,315 -0.4 % Riverside County 276 831 816 1.8 % 632 704 -10.2 % 685 -7.7 % 10,926 1,423 1,381 3.0 % 47,272 46,193 2.3 % 47,171 0.2 % Northern California San Francisco MSA 175 1,766 1,635 8.0 % 926 851 8.8 % 921 0.5 % Santa Clara County 1,870 1,600 1,478 8.3 % 9,128 8,351 9.3 % 8,968 1.8 % Alameda County 200 1,301 1,200 8.4 % 797 732 8.9 % 797 0.0 % San Mateo County 768 1,577 1,295 21.8 % 3,662 2,908 25.9 % 3,529 3.8 % Contra Costa County 1,070 1,483 1,428 3.9 % 4,732 4,379 8.1 % 4,741 -0.2 % 4,083 1,557 1,423 9.4 % 19,245 17,221 11.8 % 18,956 1.5 % Seattle Metro 4,560 1,060 970 9.3 % 15,185 13,848 9.7 % 15,019 1.1 % Other real estate assets 302 591 577 2.4 % 494 492 0.4 % 521 -5.2 % Total Same-Property revenue 19,871 $ 1,354 $ 1,283 5.6 % $ 82,196 $ 77,754 5.7 % $ 81,667 0.6 % See Company’s 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Total Costs Incurred to Date Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Belmont Station Los Angeles, CA 275 - $ 62.1 $ 9.0 $ 71.1 Jan-06 Aug-08 Jul-08 Mar-09 The Grand Oakland, CA 238 7,800 57.0 39.2 96.2 Dec-06 Dec-08 Jan-09 Jun-09 Fourth Street Berkeley, CA 171 15,500 14.7 54.7 69.4 Apr-08 Feb-10 Feb-10 Aug-10 Broadway Heights (2) Seattle, WA 295 29,100 3.7 100.6 104.3 Aug-08 Sep-10 Jul-10 May-11 Tasman Place Sunnyvale, CA 284 48,300 2.8 136.1 138.9 Feb-09 Mar-11 Apr-11 Nov-11 Consolidated - Development Projects 1,263 100,700 140.3 339.6 479.9 Development Projects - Fund II Project Name Location Eastlake 2851 Seattle, WA 127 9,300 30.3 5.1 35.4 Aug-06 Jun-08 Apr-08 Jul-08 Studio 40-41 Studio City, CA 149 - 34.5 26.1 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Cielo Chatsworth, CA 119 - 14.1 25.3 39.4 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 395 9,300 78.9 56.5 135.4 Total - Development Projects 1,658 110,000 219.2 396.1 615.3 Predevelopment Projects Project Name Location Essex-Hollywood Hollywood, CA - Sep-09 Sep-11 Sep-11 Mar-12 Cadence Campus San Jose, CA - Jan-10 Sep-13 Jan-12 Jul-14 Main Street (2) Walnut Creek, CA - Jan-10 Jan-12 Jan-12 Jul-12 Total - Predevelopment Projects 1,018 - 92.4 224.5 316.9 Land Held for Future Development (3) Project Name Location City Centre Moorpark, CA 200 - Citiplace San Diego, CA 141 - Park Boulevard (4) Palo Alto, CA 27 - 90 Archer San Jose, CA 42 - View Pointe Newcastle, WA 24 - Total - Other Projects 434 - 26.0 - 26.0 Grand Total - Development Pipeline 3,110 110,000 $ 337.6 $ 620.6 $ 958.2 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) The Company has entered into a joint venture development project with a third-party to develop this property.Essex has a 50% interest in the project. (3) The Company owns land in various stages of entitlement that is being held for future development. (4) The Company has entered into an option agreement to sell a land parcel to a third-party.During the option period the Company will continue to complete the entitlement process. See Company’s 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - March 31, 2008 (Dollars in thousands) Units Q1 2008 completed Total Estimated Estimated NOI Rehab and Incurred Remaining Total Redevelopment For the quarter ended Vacancy available Region/Project Name Units To Date Cost Cost Start Date Q1 2008 Q1 2007 Loss for rent Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 1,887 $ 7,971 $ 9,858 Jun-07 Foothill Commons, Bellevue, WA 360 1,522 17,282 18,804 Jun-07 Woodland Commons, Bellevue, WA 236 1,567 10,212 11,779 Jun-07 888 4,976 35,465 40,441 Active - Redevelopment Projects Southern California Mira Monte, Mira Mesa, CA(3) 355 5,934 126 6,060 Sep-04 $ 911 $ 859 $ 3 352 Avondale at Warner Center, Woodland Hills, CA 446 11,267 2,803 14,070 Oct-04 1,298 1,252 - 198 Pathways, Long Beach, CA 296 7,061 3,699 10,760 Jun-06 819 942 41 192 Highridge, Rancho Palos Verdes, CA 255 3,245 12,818 16,063 Jan-07 924 888 - 9 1352 27,507 19,446 46,953 3,952 3,941 44 751 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 8,699 6,433 15,132 Aug-06 1,123 963 100 212 Boulevard, Fremont, CA 172 7,438 1,174 8,612 Sep-06 271 394 84 84 Bridgeport, Newark, CA 184 4,103 483 4,586 Oct-06 507 471 2 3 City View (Wimbledon Woods), Hayward, CA (4) 560 7,202 2,148 9,350 Oct-06 1,271 1,378 - 3 1,306 27,442 10,238 37,680 3,172 3,206 186 299 Seattle Metro Palisades - Phase I and II, Bellevue, WA (3) 192 6,472 479 6,951 Sep-04 503 386 - 192 Sammamish View, Bellevue, WA (4) 153 3,887 - 3,887 Dec-05 443 378 - 153 345 10,359 479 10,838 946 764 - 345 Total Active - Redevelopment Projects 3,003 65,308 30,163 95,471 8,070 7,911 230 1,395 Consolidated - Redevelopment Projects 3,891 70,284 65,628 135,912 8,070 7,911 230 1,395 Redevelopment Projects - Fund II Regency Tower - Phase I - II, Oakland, CA 178 3,787 689 4,476 Nov-05 357 312 4 97 The Renaissance, Los Angeles, CA 168 4,006 1,334 5,340 Oct-06 630 511 32 157 Fund II - Redevelopment Projects 346 7,793 2,023 9,816 987 823 36 254 Grand Total - Redevelopment Pipeline 4,237 $ 78,077 $ 67,651 $ 145,728 $ 9,057 $ 8,734 $ 266 1,649 (1) These communities have stabilized operations as of Q1 2008, and therefore the communities are classified in same-property operations. (2) This community was restabilized during the end of first quarter of 2007, and will be included in same-property operations starting the second quarter of 2008. (3) These communities was restabilized during the end of third quarter of 2007, and will be included in same-property operations starting the fourth quarter of 2008. See Company’s 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Investments- March 31, 2008 (Dollars in thousands) Essex Book Total Fund Original Debt Property Revenue for the three months ended NOI for the three months ended Value Cost Units Amount 2008 2007 % Change 2008 2007 % Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 25,244 Renaissance, Los Angeles, CA 168 23,180 Total Southern California 480 48,424 $ 1,993 $ 1,879 6.1 % $ 1,173 $ 1,161 1.1 % Northern California Alderwood Park, Newark, CA 96 7,036 Carlmont Woods, Belmont, CA 195 12,858 Davey Glen, Belmont, CA 69 6,654 Enclave, San Jose, CA 637 80,260 Harbor Cove, Foster City, CA 400 34,670 Regency Tower, Oakland, CA 178 11,007 Total Northern California 1,575 152,485 6,988 6,344 10.2 % 4,413 3,777 16.8 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 13,200 Morning Run, Monroe, WA 222 13,649 Tower @ 801, Seattle, WA 173 19,231 Total Seattle Metro 515 46,080 2,017 1,890 6.7 % 1,202 1,146 4.9 % Total - Operating Communities 2,570 246,989 $ 10,998 $ 10,113 8.8 % $ 6,788 6,084 11.6 % Fund II - Development Pipeline (2) Eastlake 2851 on Lake Union, Seattle, WA 127 20,762 Studio 40-41, Studio City, CA 149 10,010 Cielo, Chatsworth, CA 119 2,262 Total - Development Communities 395 33,034 Line of credit 7,800 Total - Fund II $ 58,012 $ 526,602 2,965 $ 287,823 Capitalized costs 720 58,732 Other (3) 4,968 $ 63,700 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceds cetain financial return benchmarks. (2) See S-9 for more detail about the Fund II Development Pipeline. (3) Other investments include one development joint venture in preliminary stages located in Southern California totaling $4.5 million and a real estate technology investment. See Company’s 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Co-Investments – March 31, 2008 (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investment transactions for operating properties: Operations for the quarter ended Balance as of March 31, 2008 March 31, 2008 Investment in Related Minority Down REIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI DownREITs: Anchor Village $ 11,901 $ 10,750 $ 1,939 111,154 $ 763 $ 298 $ 466 Barkley Apartments 9,127 4,856 2,359 80,302 648 236 413 Brookside Oaks 34,620 14,074 3,974 99,073 722 212 510 Capri at Sunny Hills 17,046 19,092 3,137 168,365 625 156 469 Brentwood (Hearthstone) 15,385 20,643 2,568 58,884 631 159 472 Hidden Valley (Parker Ranch) 43,852 33,206 6,089 62,647 1,342 385 956 Highridge Apartments 23,504 44,807 5,180 300,438 1,325 401 924 Montejo Apartments 8,775 5,789 1,596 38,038 484 144 340 Thomas Jefferson 32,702 19,797 7,067 67,873 872 285 588 Treehouse Apartments 11,696 7,794 3,299 75,700 590 152 439 Valley Park Apartments 16,013 9,874 1,275 56,633 714 164 550 Villa Angelina Apartments 20,638 13,351 3,003 57,709 972 240 732 245,259 204,033 41,486 1,176,816 9,688 2,832 6,859 Other Co-investments: Derian Office Building (2) 15,895 - - n/a 509 107 403 Hillsdale Garden Apartments (3) 116,006 - - n/a 3,311 1,428 1,883 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) Essex has mortgage loans to the owners of this property with an aggregate principal balance in excess of the book value of the property as of March 31, 2008. (3) During the second quarter of 2007, the Company entered into a joint venture partnership with a third-party, and the Company contributed the improvements to the property for a 81.5% interest and the joint venture partner contributed the title to the land for an 18.5% interest in the partnership. See Company’s 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - March 31, 2008 (Dollars in thousands) Income from Discontinued Operations For the quarter ended March 31, 2007, the Company sold the City Heights property which was consolidated in accordance with FIN 46R, and condominium units at Peregrine Point.For the quarter ended March 31, 2008, no properties were sold and none were classified as held for sale. Three Months Ended March 31, 2008 2007 Rental revenues $ - $ 3,497 Interest and other income - 290 Revenues - 3,787 Property operating expenses - (1,416 ) Interest expense - (417 ) Depreciation and amortization - (571 ) Minority interests - (58 ) Expenses - (2,462 ) Gain on sale - 78,919 Subordination fees - 10,290 Minority interests - (66,762 ) Net gain on sale of real estate - 22,447 Income from discontinued operations $ - $ 23,772 Common Stock Equivalents Q1 2008 Actual Weighted Avg. As of 3/31/08 Common Shares 24,747,925 24,746,541 Stock Options 129,701 129,701 Exchangeable Bonds - 205,146 Weighted Avg. Shares Diluted - EPS 24,877,626 25,081,388 Operating Limited Partnership Units 2,520,979 2,518,649 Weighted Avg. Shares Diluted - FFO 27,398,605 27,600,037 See Company’s 10-Q for additional disclosures S-13
